DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/20, 8/13/20 and 2/28/20 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, 13-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over IDS document “Park” (EP 1760827). 
Claims 1 and 10: Park discloses an electronic device, comprising: 
a body 100 (Fig. 1), and 
an antenna assembly assembled in the body [¶ 0019], the antenna assembly comprising: 

a charge releasing terminal 130 comprising a second conductive region (¶¶ [0020], [0024], [0027], [0033]), 
a clearance area disposed between the antenna receiving terminal and the charge releasing terminal (see Fig. 1); 
a charge discharging member (111, 112, 121) disposed at the first conductive region of the antenna receiving terminal, wherein the charge discharging member extends toward the charge releasing terminal, and forms a first apex angle close to the charge releasing terminal (see Fig. 1 and ¶¶ [0034-0038]); and 
a charge recovering member (131, 132) corresponding to the charge discharging member disposed at the second conductive region of the charge releasing terminal, wherein the charge recovering member extends toward the antenna receiving terminal, and forms a second apex angle close to the antenna receiving terminal (see Fig. 1 and ¶¶ [0034-0038]), 
wherein a distance between the first apex angle and the second apex angle is less than or equal to a preset distance (see Fig. 1). 
Park fails to expressly teach so as to initiate an arc discharge between the first apex angle and the second apex angle.
However, Park teaches [¶ 0035] “Accordingly, it is possible to improve the performance of the antenna embedded in the mobile communication terminal and to protect the mobile communication terminal from electrostatic discharge.”
Park further teaches [¶ 0038] “Accordingly, the spark gaps between the square branch patterns 111 and the triangular branch patterns 132 are narrowed down, such that the static electricity is collectively discharged through the spark gap from the main signal pattern line 110 into the discharge pattern line 130.”


Claims 2 and 13: Park discloses wherein two charge discharging members are disposed at two opposite ends of the first conductive region of the antenna receiving terminal (see Fig. 1 and ¶¶ [0042-0043]).

Claims 3 and 14: Park discloses wherein a plurality of charge discharging members is uniformly distributed at the first conductive region of the antenna receiving terminal (see Fig. 1 and ¶¶ [0036-0038] and ¶¶ [0042-0043]).

Claims 4 and 15: Park fails to expressly teach wherein the preset distance is less than or equal to 1.2 mm.
However, the courts have held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Park’s antenna assembly (or electronic device) such that wherein the preset distance is less than or equal to 1.2 mm, in order to enhance antenna performance [¶ 0035]. 



Claims 6 and 17: Park discloses wherein the charge discharging member and the charge recovering member ha e a saw-tooth shaped cross-section (see ¶¶ [0034-0038] and [0042-0043]).

Claims 8, 9, 19 and 20: Park discloses an insulating separator, located between the antenna receiving terminal and the charge releasing terminal and assembled at the antenna receiving terminal or the charge releasing terminal [¶¶ 0020-0024]; 
wherein the insulating separator is assembled at a periphery region of the antenna receiving terminal or the charge releasing terminal [¶¶ 0020-0024].

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park (cited above) in view of “Kim” (US 2019/0173176). 
Claims 7 and 18: Park fails to expressly teach wherein the first apex angle of the charge discharging member and the second apex angle of the charge recovering member are made of a material comprising gold.
However, Park discloses a material comprising silver (Ag), stainless steel (SUS), or bronze. 
Nevertheless, Kim teaches using a desired material, such as copper, aluminum, silver, gold (etc.) [¶ 0190] to form antenna elements for improving antenna performance [¶ 0193]. 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Parks antenna assembly (or electronic device) such that wherein the first apex angle of the charge discharging member and the second apex angle of the charge recovering member are made of a material comprising gold, in order to improve antenna performance. 
Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park (US 7307592) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/HASAN ISLAM/Primary Examiner, Art Unit 2845